Name: Commission Regulation (EEC) No 1593/82 of 22 June 1982 fixing, for the 1982/83 sugar marketing year, the import levies on sugar beet and sugar cane
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 6. 82 Official Journal of the European Communities No L 179/5 COMMISSION REGULATION (EEC) No 1593/82 of 22 June 1982 fixing, for the 1982/83 sugar marketing year, the import levies on sugar beet and sugar cane derived intervention prices for white sugar, the inter ­ vention price for raw sugar, the minimum prices for A and B beet, the threshold prices and the amount of compensation for storage costs (*), HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 16 ( 1 ) of Regu ­ lation (EEC) No 1785/81 on the products listed in Article 1 ( 1 ) (b) of that Regulation shall be as follows for the 1982/83 marketing year : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regula ­ tion (EEC) No 606/82 (2), and in particular Article 16 (8) thereof, Whereas Article 16 of Regulation (EEC) No 1785/81 provides that an import levy must be fixed by the Commission on the products listed in Article 1 ( 1 ) (b) of that Regulation ; whereas that levy must be calcu ­ lated at a standard rate on the basis of the sucrose content of each of those products and the levy on white sugar ; Whereas Article 6 of Commission Regulation (EEC) No 837/68 of 28 June 1968 on detailed rules for the application of levies on sugar (3), as last amended by Regulation (EEC) No 1428/78 (4), provides that the levy applicable to these products, which is fixed for each marketing year, is obtained by multiplying by a coefficient the difference, in respect of 100 kilograms of white sugar, between the threshold price valid for the relevant marketing year and the arithmetic average of cif prices recorded during a reference period ; whereas the coefficients and the reference period were fixed by Article 6 of Regulation (EEC) No 837/68 ; Whereas the threshold price for white sugar was fixed by Council Regulation (EEC) No 1411 /82 of 18 May 1982, fixing, for the 1982/83 marketing year, the OCT heading No Description ECU pertonne 12.04 Sugar beet, whole or sliced, fresh, dried or powdered ; sugar cane : A. Sugar beet : I. Fresh 59-22 II. Dried or powdered 203-56 B. Sugar cane 40-71 Article 2 This Regulation shall enter into force on 1 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 177, 1 . 7 . 1981 , p. 4. (2) OJ No L 74, 18 . 3 . 1982, p. 1 . (3) OJ No L 151 , 30. 6. 1968 , p. 42. b) OJ No L 171 , 28 . 6 . 1978, p. 34. O OJ No L 162, 12. 6. 1982, p . 3 .